McBRIDE, C. J.
This is a motion to dismiss an appeal. A decree was rendered on February 20, 1919. A notice of appeal was served and filed March 29,1919, and a final undertaking on appeal was filed April 17, 1919, whereby the appeal became perfected on April 23.1919.
On April 17th an order was made extending the time to file transcript here, for thirty days. On May 17th an order was made further extending the time to file a bill of exceptions to and including June 20,1919, and directing that the clerk have until and including July 1.1919, to prepare and file a transcript in the Supreme Court. On June 19, 1919, an order was made directing that the time for filing a bill of exceptions be extended until June 30th, and that the clerk have ten days additional time after June 30, 1919, in which to *678prepare and file in this court the transcript on appeal. The transcript was not filed until oJuly 17, 1919, and is clearly too late to be effective.
1. The filing of a transcript in .the Supreme Court within the time allowed by law, or within any extension of that time, is jurisdictional and this court has no power to excuse a default in that respect: Davidson v. Columbia Timber Co., 49 Or. 577 (91 Pac. 441); State v. Douglas, 56 Or. 20 (107 Pac. 957), and cases there cited.
It follows that the appeal must be dismissed and the decree of the Circuit Court affirmed.
Dismissed. Affirmed.